Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 09, 2019

The Court of Appeals hereby passes the following order:

A20A0596. IN THE INTEREST OF K. P., A CHILD (MOTHER).

      The parents of minor child K. P. were divorced in July 2018 with the mother
having primary physical custody. The divorce decree incorporated a settlement
agreement which provided that the parties agreed to change the last name of the child
to the mother’s last name. In October 2018, the mother filed a petition to change the
name of the child in accordance with the settlement agreement. Following a hearing,
the trial court denied the petition. The mother then filed a timely notice of appeal. We,
however, lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a
domestic relations case in which custody is not at issue must be brought by
discretionary application). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). The mother’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/09/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.